 Case 19-19315 Doc 29-1 Filed 10/24/19 Entered 10/24/19 20:15:53                                       Desc
           Statement Accompanying Relief From Stay Page 1 of 1
                           REQUIRED STATEMENT TO ACCOMPANY
                                ALL MOTIONS TO MODIFY STAY

All Cases: Debtor(s)__ Jose H. Rodriguez                                  Case No._19-19315_Chapter 13

All Cases: Name of Moving Creditor TOYOTA                   MOTOR          CREDIT    CORPORATION
SERVICER FOR TOYOTA LEASE TRUST                                                Date Case Filed 7/10/19

Nature of Relief Sought: X Lift Stay        Annul Stay        Other (describe)____________________

Chapter 13: Date of Confirmation Hearing      10/25/19 or Date Plan Confirmed
Chapter 7:   No-Asset Report Filed on
             No-Asset Report not Filed, Date of Creditors Meeting

1.     Collateral
       a.         Home
       b.      X Car Year, Make and Model 2016 Lexus ES350
       c.         Other

2.     Balance Owed as of Petition Date $26,524.84
       Total of all other Liens against Collateral $_________________

3.     In Chapter 13 cases, if a post-petition default is asserted in the motion, attach a payment history
       listing the amounts and dates of all payments received from the debtor(s) post-petition.

4.     Estimated Value of Collateral $ Lease

5.     Default                                                    Debtor rejects the lease.
       a.            Pre-Petition Default            Movant is in possession of this vehicle.
                 Number of months                                 Amount $
       b.            Post-Petition Default
                 i.          On direct payments to the moving creditor
                          Number of months                        Amount $
                 ii.         On payments to the Standing Chapter 13 Trustee
                          Number of months                        Amount $

6.     Other Allegations
       a.         Lack of Adequate Protection § 362 (d)(1)
              i.          No insurance
              ii.         Taxes unpaid         Amount $
              iii.        Rapidly depreciating asset
              iv.         Other

       b.             No Equity and not Necessary for an Effective Reorganization § 362 (d)(2)

       c.            Other “Cause” § 362 (d)(1)
                 i.         Bad Faith (describe) _________________
                 ii.        Multiple filings
                 iii.        Other (describe) ____________________________________________
       d.        Debtor’s Statement of Intention regarding the Collateral
                 i.     Reaffirm ii.   Redeem    iii.   Surrender   iv.   No Statement of Intention Filed

Date: 10/24/19                                                _____/s/ Terri M. Long_______
                                                                  Counsel for Movant
